Citation Nr: 1338314	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-33 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from November 3, 1986, to December 11, 1986.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.  When this issue was before the in December 2012, it was remanded for further action by the RO.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA


REMAND

Additional development is required to obtain all, outstanding records pertaining to the claim.  The record only includes VA treatment records dating up to April 2, 2007.  It is unclear whether there are outstanding, pertinent VA treatment records dated after April 2, 2007:  the record does not indicate that the Veteran ceased VA treatment as of that date or clearly indicate that subsequent records were requested and do not exist.  These records must be requested and, if available, associated with the record.  

There also appear to be outstanding private treatment records, to include the reported  results of electrodiagnostic studies.  See May 2006 private evaluation record.  These must be requested.  

Furthermore, an addendum opinion should be requested from the examiner who performed the July 2012 VA examination to provide detailed information as to the impact of the low back disability on occupational functioning.    

Finally, the Board finds that clarification should be obtained from the Veteran concerning whether he is claiming to be unemployable due to his service-connected low back disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the Veteran to clarify whether he is claiming to be unemployable due to his service-connected low back disability.  The RO or the AMC should respond appropriately to any clarification provided by the Veteran.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records dated after April 2, 2007, and any other pertinent private treatment records, to include the records pertaining to the electrodiagnostic studies referred to in the May 2006 private treatment record.

3.  Then, provide the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders to the VA examiner who performed the July 2012 examination of the Veteran.  The examiner should be requested to provide a detailed assessment of the impact of the low back disability on the Veteran's ability to function in an occupational setting, to include whether it is sufficient to preclude the Veteran from maintaining substantially gainful employment.  If the examiner is unable to provide the required information, he or she should explain why.

If the July 2012 examiner is unavailable, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required assessment.  

Another examination of the Veteran should be performed if deemed necessary by the person providing the assessment.

4.  Undertake any other indicated development.

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                            (CONTINUED ON NEXT PAGE)






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

